Citation Nr: 0020915	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-08 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$12,707.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran had active service from November 1945 to November 
1946.  He died in June 1987.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1998 decision of 
the Committee on Waivers and Compromises (Committee) that 
denied the appellant's request for waiver of recovery of an 
overpayment in the calculated amount of $12,707.00. 

REMAND

A review of the record shows that the Improved Pension 
Eligibility Verification Reports (EVRs) for 1995, 1996, and 
1997 are not on file.  As such, the Board finds that 
additional development is required.

Accordingly, the case is Remanded for the following actions:

1.  It is requested that the RO associate 
with the veteran's claims folder the 
appellant's EVRs for 1995, 1996, and 1997 
or, if unavailable, an appropriate 
certification regarding the information 
in the requested EVRs. 

2.  The appellant has the right to submit 
additional evidence and argument in 
support of her claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter the case should be reviewed by the RO.  If the 
benefit sought is not granted, the appellant and her 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for appropriate action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



